Appeal Dismissed and Memorandum Opinion filed August 30, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00693-CR

               BRODERICK RECHARD STOKES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1201891

                 MEMORANDUM                      OPINION
      Appellant Broderick Rechard Stokes pleaded guilty to burglary of a vehicle
with two or more previous convictions. Appellant and the State agreed appellant’s
punishment would not exceed ten months’ confinement in state jail. On April 28,
2009, the trial court sentenced appellant in accordance with the terms of his
agreement with the State. Appellant filed a notice of appeal on July 25, 2018.

      We lack jurisdiction over this appeal for two reasons: the notice of appeal was
not filed timely, and this is a plea bargain case with no appealable matters and
appellant has not been granted permission to appeal.

      First, a defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notice of appeal was filed more than nine years after sentence was
imposed. Therefore, the appeal was not timely perfected, and we lack jurisdiction.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2).

      Appellant’s punishment does not exceed the agreed length of confinement.
The record does not contain any appealable pretrial rulings, and the trial court did
not grant appellant permission to appeal.

      Accordingly, we DISMISS the appeal.



                                    PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                            2